Title: To Thomas Jefferson from Giovanni Fabbroni, 15 September 1776
From: Fabbroni, Giovanni
To: Jefferson, Thomas


                    
                        Sirs
                        Paris the 15th Sept 1776
                    
                    Tis need less to tell You that the present troubles of America postponed the return of Mr. Mazzei’s Vessel to Virginia deprived me also of the pleasure of accepting the him [kind?] offers You were so good as to make me. I was not a Little chagrined to find my self all at once bereft (at Least for some time) of the hopes of Seeng that fine Contry the fertility of wich can be equalled by nothings but the magnenimity of its Inhabitants. I hope You will Let me know the particulars of the present War as far as they may relate to Your welfare wit [which] Your Silence and that of my friends in that Country has made me vastly uneasy about. Yet in so good a cause as that of Liberty, their can be no doubt but event will be cround with success. Mr. De Crenis Capt. of Harses who will hand You this is an officier of Some distinction in the Servise of the croun of France. I beg Leave to recommend him to You as a person of merit whose good qualities receive a new Luster from the particular estim he has for the Country he is going to.
                    I wraite to You at present from Paris where if I can be of any Service to You I hope You will command me. You may direct Your Letters at Paris at racommendetion of Mr. L’Abbe Niccoli chargé des affaires de La Cour de Toscane au petit Louxembourg at Paris. Vel at Bordeaux to the House of Messrs. V & P Frenck where I am well informed many vessels arrive from Your place. And if be Your interest to Load for that Market You may depend on the puntuality of these English Gentlemen. I shal remain here till the Month of April 1778 next whom [when?] I will forther inform you may direct to me. Assuring Mrs. Jefferson of my respect I remain very Sincerely Your most obedient humb[le] Servant,
                    
                        John Fabronis
                    
                